DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments (8/19/21 Remarks: page 9, line 5 – page 13, line 16) with respect to the rejection of 13-15, 17, 19-23, 25, 27-29, & 31 under 35 USC §102 and the rejection of claims 16, 18, 24, 26, 30, & 32 under 35 USC §103 have been fully considered and are persuasive. Therefore, the rejection of 13-15, 17, 19-23, 25, 27-29, & 31 under 35 USC §102 and the rejection of claims 16, 24, & 30 under 35 USC §103 have been withdrawn. The rejection of claims 18, 26, & 32 under 35 USC §103 has been obviated by the claims’ cancellation. However, upon further consideration, a new ground of rejection is made in view of Yu (US 20170319143).
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 13-15, 17, 19-23, 25, 27-29, & 31 are rejected under 35 U.S.C. 103 as being unpatentable over Shikoda (US 20160078681) in view of Yu (US 20170319143).
(Shikoda paragraph 0013, three-dimensional image data of a workspace including a component mounted to a workpiece; Shikoda paragraphs 0016-0017, error determining associated with real and virtual images) an arrangement for referencing three-dimensional data of a structural object (workspace) and a transfer object (mounted component) wherein the latter is positioned at a first position in three dimensions and a mismatch amount of the object positions is calculated.
Shikoda does not expressly disclose determination of a mismatch amount in each of three separate orthogonal directions and separate comparison of each of the three mismatch amounts to a threshold.
Yu discloses (Yu paragraph 0034, allowable position error separately accounted in three orthogonal directions) a separate determination of allowable position error in each of three orthogonal dimensions.
Shikoda and Yu are combinable because they are from the field of object position measurement and position tolerance threshold evaluation.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to apply the three separate dimensional allowable error amounts of Yu to the allowable error amount determination of Shikoda.

Therefore, it would have been obvious to combine Shikoda with Yu to obtain the invention as specified in claim 13.
Claim 13: A processing circuitry (Shikoda paragraph 0040, computer including a CPU) comprising performing to:
refer to first three-dimensional data and second three-dimensional data, the first three-dimensional data including three-dimensional data of a structural object and three-dimensional data of a first transfer object (Shikoda paragraph 0013, three-dimensional image data of a workspace including a component mounted to a workpiece), the three-dimensional data of the first transfer object being overlaid at a first position inside the structural object of the three-dimensional data (Shikoda paragraph 0013, virtual three-dimensional image data of a workspace including a component mounted to a workpiece), and second three-dimensional data being obtained by imaging the first transfer object arranged inside the structural object (Shikoda paragraph 0013, real three-dimensional image data of a workspace including a component mounted to a workpiece);
calculate a mismatch amount of the first transfer object of the second three-dimensional data with respect to the first transfer object of the first three-dimensional data (Shikoda paragraphs 0016-0017, error determining associated with real and virtual images), the mismatch amount including a first mismatch amount in a first direction, a second mismatch amount in a second direction, and a third mismatch amount in a third direction, the (Yu paragraph 0034, allowable position error separately accounted in three orthogonal directions),
compare each of the first mismatch amount, the second mismatch amount, and the third mismatch amount to a threshold (Shikoda paragraph 0016, allowable position error amount; Yu paragraph 0034, allowable position error amount in each of three orthogonal directions), and
in the case that one or more of the first mismatch amount, the second mismatch amount, or the third mismatch amount is greater than the threshold, output the one or more of the first mismatch amount, the second mismatch amount, or the third mismatch amount and one or more of the first direction, the second direction, or the third direction corresponding to the one or more of the first mismatch amount, the second mismatch amount, or the third mismatch amount (Shikoda paragraphs 0017 & 0062, display of inconsistency amount associated with real and virtual images; Yu paragraph 0034, allowable error amount in each of three orthogonal directions).
Applying the above teachings to claims 14-15, 17, 19-23, 25, 27-29, & 31 as they are applied to claim 13 above:
Claim 14: The circuitry according to claim 13 (see above), further comprising performing to output the mismatch amount (Shikoda paragraphs 0017 & 0062, display of inconsistency amount associated with real and virtual images).
Claim 15: The circuitry according to claim 14 (see above), wherein the output includes at least one selected (Note: This is a recitation in the alternative, readable upon any one listed option):
causing a displayer to display the mismatch amount (Shikoda paragraphs 0017 & 0062, display of inconsistency amount associated with real and virtual images);
transmitting the mismatch amount to a terminal device.
Claim 17: The circuitry according to claim 13 (see above), further performing to:
project the first three-dimensional data and the second three-dimensional data in a projecting direction being orthogonal to the first direction to generate a projection image (Yu paragraphs 0093 & 0198, orthogonally positioned cameras (each inherently receiving an image projected along respective camera axis) receiving images), and
calculate the first mismatch amount using the projection image (Yu paragraph 0198, using camera image to determine position (and thereby determine position mismatch as described above) in each axis).
Claim 19: A work support system comprising:
the processing circuitry' according to claim 13 (see above); and
an imager configured to image the first transfer object arranged inside the structural object and obtain the second three-dimensional data (Shikoda paragraph 0013, imager obtains real three-dimensional image data of a workspace including a component mounted to a workpiece).
Claim 20: The system according to claim 19 (see above), further comprising at least one selected from (Note: This is a recitation in the alternative, readable upon any one listed option):
(Shikoda paragraphs 0017 & 0062, display of inconsistency amount associated with real and virtual images);
a terminal device configured to receive the mismatch amount.
Claim 21: A work method, comprising:
referring to first three-dimensional data and second three-dimensional data, the first three-dimensional data including three-dimensional data of a structural object and three-dimensional data of a first transfer object (Shikoda paragraph 0013, three-dimensional image data of a workspace including a component mounted to a workpiece), the three-dimensional data of the first transfer object being overlaid at a first position inside the structural object of the three-dimensional data (Shikoda paragraph 0013, virtual three-dimensional image data of a workspace including a component mounted to a workpiece), and second three-dimensional data being obtained by imaging the first transfer object arranged inside the structural object (Shikoda paragraph 0013, real three-dimensional image data of a workspace including a component mounted to a workpiece); and
calculating a mismatch amount of the first transfer object of the second three-dimensional data with respect to the first transfer object of the first three-dimensional data (Shikoda paragraphs 0016-0017, error determining associated with real and virtual images), the mismatch amount including a first mismatch amount in a first direction, a second mismatch amount in a second direction, and a third mismatch amount in a third direction, the second direction being orthogonal to the first direction, and the third direction being orthogonal to the first (Yu paragraph 0034, allowable position error separately accounted in three orthogonal directions),
comparing each of the first mismatch amount, the second mismatch amount, and the third mismatch amount to a threshold (Shikoda paragraph 0016, allowable position error amount; Yu paragraph 0034, allowable position error amount in each of three orthogonal directions), and
in the case that one or more of the first mismatch amount, the second mismatch amount, or the third mismatch amount is greater than the threshold, outputting the one or more of the first mismatch amount, the second mismatch amount, or the third mismatch amount and one or more of the first direction, the second direction, or the third direction corresponding to the one or more of the first mismatch amount, the second mismatch amount, or the third mismatch amount (Shikoda paragraphs 0017 & 0062, display of inconsistency amount associated with real and virtual images; Yu paragraph 0034, allowable error amount in each of three orthogonal directions).
Claim 22: The method according to claim 21 (see above), further comprising outputting the mismatch amount (Shikoda paragraphs 0017 & 0062, display of inconsistency amount associated with real and virtual images).
Claim 23: The method according to claim 23 (see above), further comprising at least one selected from (Note: This is a recitation in the alternative, readable upon any one listed option):
causing a displayer to display the mismatch amount (Shikoda paragraphs 0017 & 0062, display of inconsistency amount associated with real and virtual images);
transmitting the mismatch amount to a terminal device.
Claim 25: The method according to claim 21 (see above), further comprising:
projecting the first three-dimensional data and the second three-dimensional data in a projecting direction being orthogonal to the first direction to generate a projection image (Yu paragraphs 0093 & 0198, orthogonally positioned cameras (each inherently receiving an image projected along respective camera axis) receiving images), and
calculating the first mismatch amount using the projection image (Yu paragraph 0198, using camera image to determine position (and thereby determine position mismatch as described above) in each axis).
Claim 27: A non-transitory computer readable storage medium storing a program (Shikoda paragraph 0040, computer including a ROM),
the program causing a processor (Shikoda paragraph 0040, computer including a CPU) to:
refer to first three-dimensional data and second three-dimensional data, the first three-dimensional data including three-dimensional data of a structural object and three-dimensional data of a first transfer object (Shikoda paragraph 0013, three-dimensional image data of a workspace including a component mounted to a workpiece), the three-dimensional data of the first transfer object being overlaid at a first position inside the structural object of the three-dimensional data (Shikoda paragraph 0013, virtual three-dimensional image data of a workspace including a component mounted to a workpiece), and second three-dimensional data being obtained by imaging the first transfer object arranged inside the structural object (Shikoda paragraph 0013, real three-dimensional image data of a workspace including a component mounted to a workpiece); and
calculate a mismatch amount of the first transfer object of the second three-dimensional data with respect to the first transfer object of the first three-dimensional data (Shikoda paragraphs 0016-0017, error determining associated with real and virtual images), the mismatch amount including a first mismatch amount in a first direction, a second mismatch amount in a second direction, and a third mismatch amount in a third direction, the second direction being orthogonal to the first direction, and the third direction being orthogonal to the first direction and the second direction (Yu paragraph 0034, allowable position error separately accounted in three orthogonal directions),
compare each of the first mismatch amount, the second mismatch amount, and the third mismatch amount to a threshold (Shikoda paragraph 0016, allowable position error amount; Yu paragraph 0034, allowable position error amount in each of three orthogonal directions), and
in the case that one or more of the first mismatch amount, the second mismatch amount, or the third mismatch amount is greater than the threshold, output the one or more of the first mismatch amount, the second mismatch amount, or the third mismatch amount and one or more of the first direction, the second direction, or the third direction corresponding to the one or more of the first mismatch amount, the second mismatch amount, or the third mismatch amount (Shikoda paragraphs 0017 & 0062, display of inconsistency amount associated with real and virtual images; Yu paragraph 0034, allowable error amount in each of three orthogonal directions).
Claim 28: The medium according to claim 27 (see above), wherein the program further causes the processor to output the mismatch amount (Shikoda paragraphs 0017 & 0062, display of inconsistency amount associated with real and virtual images).
Claim 29: The medium according to claim 28 (see above), wherein the output includes at least one selected from (Note: This is a recitation in the alternative, readable upon any one listed option):
causing a displayer to display the mismatch amount (Shikoda paragraphs 0017 & 0062, display of inconsistency amount associated with real and virtual images);
transmitting the mismatch amount to a terminal device.
Claim 31: The medium according to claim 27 (see above), wherein the program further causes the processor to:
project the first three-dimensional data and the second three-dimensional data in a projecting direction being orthogonal to the first direction to generate a projection image (Yu paragraphs 0093 & 0198, orthogonally positioned cameras (each inherently receiving an image projected along respective camera axis) receiving images), and
calculate the first mismatch amount using the projection image (Yu paragraph 0198, using camera image to determine position (and thereby determine position mismatch as described above) in each axis).
Claims 16, 24, & 30 are rejected under 35 U.S.C. 103 as being unpatentable over Shikoda in view of Yu as applied to s 13, 21, & 27 above, and further in view of Stevens (US 5008602, cited in 6/3/21 Office Action).
With respect to claim 16, Shikoda in view of Yu discloses an allowable mounting error, i.e. a threshold separating allowable and nonallowable mounting error. Shikoda in view of Yu further discloses outputting the error amount.
Shikoda in view of Yu does not specifically disclose comparing an error value to a threshold and outputting the error amount in response to the comparison.
Stevens discloses comparing a spatial error to a threshold and outputting an error if a spatial error is not within a predetermined tolerance.
Shikoda in view of Yu and Stevens are combinable because they are from the field of detecting object positioning and errors therein.
Before the effective filing date of the invention, it would have been obvious to a person of ordinary skill in the art to compare the detected error of Shikoda in view of Yu to a threshold and output it in response to this detection as taught by Stevens.
The suggestion/motivation for doing so would have been to selectively inform an operator of significant information and filter out less significant information.

Claim 16: The circuitry according to claim 13 (see above), further comprising performing to:
compare the mismatch amount to a threshold (Shikoda paragraphs 0016 & 0050, allowable mounting error; Stevens column 3, lines 6-10, error signal as function of spatial error in object position; Stevens column 4, lines 4-8, error output if spatial error is above a threshold), and
when the mismatch amount is greater than the threshold, output the mismatch amount (Stevens column 3, lines 6-10, error signal as function of spatial error in object position; Stevens column 4, lines 4-8, error output if spatial error is above a threshold).
Applying these teachings to claims 24 & 30 as they are applied to claim 16 above:
Claim 24: The method according to claim 21 (see above), further comprising:
comparing the mismatch amount to a threshold (Shikoda paragraphs 0016 & 0050, allowable mounting error; Stevens column 3, lines 6-10, error signal as function of spatial error in object position; Stevens column 4, lines 4-8, error output if spatial error is above a threshold), and
when the mismatch amount is greater than the threshold, outputting the mismatch amount (Stevens column 3, lines 6-10, error signal as function of spatial error in object position; Stevens column 4, lines 4-8, error output if spatial error is above a threshold).
Claim 30: The medium according to claim 27 (see above), wherein the program further causes the processor to:
compare the mismatch amount to a threshold, and
when the mismatch amount is greater than the threshold, output the mismatch amount (Stevens column 3, lines 6-10, error signal as function of spatial error in object position; Stevens column 4, lines 4-8, error output if spatial error is above a threshold).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Arth and Benini disclose examples of detecting object position and object position error in three dimensions.
Any inquiry concerning the contents of this communication or earlier communications from the examiner should be directed to Stephen M. Brinich at 571-272-7430 (voice) or 571-273-7430 (fax).
Any inquiry relating to the status of this application, entry of papers into this application, or other any inquiries of a general nature concerning application processing should be directed to the Tech Center 2600 Customer Service center at 571-272-2600 or to the USPTO Contact Center at 800-786-9199 or 571-272-1000.
The examiner can normally be reached on weekdays 7:30-4:00 Eastern Time.

Hand-carried correspondence may be delivered to the Customer Service Window, located at the Randolph Building, 401 Dulany Street, Alexandria, VA 22314.
/Stephen M Brinich/
Examiner, Art Unit 2663